Case 1:20-cr-00110-JMS Document 35 Filed 11/20/20 Pagelof16 PagelD#: 98

KENJI M. PRICE #10523
United States Attorney
District of Hawaii

UNITE =D S :
MICAH SMITH DIS STRIC

Deputy Chief, Criminal Division

 

MARK A. INCIONG CA BAR #63443 at! orclock and4t?_min. kM
Assistant U.S. Attorney CLERK, U.S. DISTRICT COURT
Room 6100, PIKK Federal Building

300 Ala Moana Blvd.

Honolulu, Hawaii 96850

Telephone: (808) 541-2850

Facsimile: (808) 541-2958

Email: mark.inciong@usdoj.gov
IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA, ) CR. NO. 20-00110 JMS
)
Plaintiff, ) MEMORANDUM OF PLEA
) AGREEMENT
vs. )
) DATE: November 12, 2020
MOAHENGI PAKILEATA, ) TIME: 11:00 a.m.
) JUDGE: Hon. J. Michael Seabright
Defendant. )
J
)

 

 

MEMORANDUM OF PLEA AGREEMENT
Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, the

UNITED STATES OF AMERICA, by its attorney, the United States Attorney for
Case 1:20-cr-00110-JMS Document 35 Filed 11/20/20 Page2of16 PagelID#: 99

the District of Hawaii, and the defendant, MOAHENGI PAKILEATA, and his
attorney, Melinda Yamaga, Esq., have agreed upon the following:
THE CHARGES

1. The defendant acknowledges that he has been charged in an
Information with violating Title 18, United States Code, Sections 1951(a) and
2119.

2. The defendant has read the charges against him contained in the
Information, and those charges have been fully explained to him by his attorney.

3 The defendant fully understands the nature and elements of the crimes
with which he has been charged.

THE AGREEMENT

4, The defendant agrees to waive indictment and enter a voluntary plea
of guilty to Counts | through 2 of the Information, which charge him with
affecting interstate commerce by robbery at the 7-Eleven convenience store located
on Bougainville Drive in Honolulu, Hawaii by means of threatened force on
August 11, 2019 (Count 1) and taking a motor vehicle from another person by
force and violence or by intimidation on January 13, 2020 (Count 2). The
defendant is aware that he has the right to have this felony asserted against him by

way of grand jury indictment. The defendant hereby waives this right and
Case 1:20-cr-00110-JMS Document 35 Filed 11/20/20 Page 3o0f16 PagelD #: 100

consents that this offense may be charged against him by way of the Information.
In return, the government agrees not to file additional charges against the
defendant for the criminal conduct charged in Count 2, Firearm Offense, and
Count 3, Hobbs Act Robbery, of the Criminal Complaint under Mag. No. 20-
00072 KJM (the “Criminal Complaint”), based on information currently known to
the government. The defendant further admits that he affected interstate
commerce by robbery at the 7-Eleven convenience store located on Bougainville
Drive in Honolulu, Hawaii by means of threatened force on January 12, 2020, as
charged in Count 3 of the Criminal Complaint, and agrees that this may be
considered as relevant conduct at sentencing.

Dd. The defendant agrees that this Memorandum of Plea Agreement shall
be filed and become part of the record in this case.

6. The defendant enters this plea because he is in fact guilty of affecting
interstate commerce by robbery at the 7-Eleven convenience store located on
Bougainville Drive in Honolulu, Hawaii by means of threatened force on August
11, 2019 and taking a motor vehicle from another person by force and violence or
by intimidation on January 13, 2020 as charged in Counts | through 2 of the
Information, and he agrees that this plea is voluntary and not the result of force or

threats.
Case 1:20-cr-00110-JMS Document 35 Filed 11/20/20 Page4of16 PagelD#: 101

PENALTIES
7. The defendant understands that the penalties for the offenses to which
he is pleading guilty include:

a. As to Count 1, a term of imprisonment of up to 20 and a fine of
up to $250,000, plus a term of supervised release up to 3 years.

b. As to Count 2, a term of imprisonment of up to 15 years and a
fine of up to $250,000, plus a term of supervised release up to 3 years.

e. In addition, the Court must impose a $100 special assessment as
to each count to which the defendant is pleading guilty. The defendant agrees to
pay $100 for each count to which he is pleading guilty to the District Court’s
Clerk’s Office, to be credited to said special assessments, before the
commencement of any portion of sentencing. The defendant acknowledges that
failure to make such full advance payment in a form and manner acceptable to the
prosecution will allow, though not require, the prosecution to withdraw from this
Agreement at its option.

d. Restitution. The Court must also award restitution pursuant to
Title 18, United States Code, Section 3663A, to the persons and entities victimized
by the defendant’s offenses. The defendant understands that the Court will

determine the amounts of restitution to be ordered, as well as the persons and
Case 1:20-cr-00110-JMS Document 35 Filed 11/20/20 Page5of16 PagelD#: 102

entities entitled to such restitution, with the assistance of the United States
Probation Office. The defendant agrees to pay restitution for all losses caused by
the defendant’s conduct, regardless of whether the counts of the Information
associated with such losses will be dismissed as part of this Agreement.
FACTUAL STIPULATIONS

8. The defendant admits the following facts and agrees that they are not
a detailed recitation, but merely an outline of what happened in relation to the
charges to which the defendant is pleading guilty:

a. On August 11, 2019, two males entered a 7-Eleven Store
located at 4805 Bougainville Drive, Honolulu, Hawaii 96818. One of the males
was the defendant. The defendant brandished what appeared to be a handgun and
demanded money from the cashier while the second male took cigarettes from
behind the counter.

b. Overall, $74.01 and 10 packs of cigarettes were taken during
the robbery.

om On January 12, 2020, the defendant entered the same 7-Eleven
Store carrying a knife and yelled at an employee to open register 2. The defendant
took the money from register 2 and demanded that the employee open register 1.

A customer drove into the parking lot while the employee tried to open register 1
Case 1:20-cr-00110-JMS Document 35 Filed 11/20/20 Page6éof16 PagelD#: 103

causing the defendant to flee the store and enter a PT Cruiser.
Overall, $49.22 was taken during the robbery.

d. 7-Eleven Stores engage in the business of selling products and
merchandise that are transported in interstate commerce, and the defendant’s
robbery of 7-Eleven Stores therefore affected and had the potential to affect
interstate commerce.

e. On January 13, 2020, the defendant, dressed in security guard
clothing, knocked on the window of C.L., who was driving a 2006 green
Volkswagen Golf sedan, and brandished a long kitchen knife. The defendant told
C.L. to get out of the vehicle, entered the car, and drove away. Had C.L. not
complied with the defendant’s commands, the defendant intended to cause serious
bodily harm.

L. Volkswagen vehicles do not have any manufacturing plants in
the State of Hawaii and therefore traveled in interstate and/or foreign commerce.

g. A review of surveillance footage recovered at 7-Eleven stores,
the recovery of the stolen Volkswagen nearby the defendant’s residence, and the
fact that the defendant’s mother owned a PT Cruiser led investigators to the

defendant’s residence.
Case 1:20-cr-00110-JMS Document 35 Filed 11/20/20 Page 7of16 PagelD #: 104

ii. A search of the defendant’s residence led to recovery of
numerous items of evidentiary value implicating the defendant in the robberies and
carjacking.

2. Pursuant to CrimLR 32.1(a) of the Local Rules of the United States
District Court for the District of Hawaii, the parties agree that the charges to which
the defendant is pleading guilty adequately reflect the seriousness of the actual
offense behavior and that accepting this Agreement will not undermine the
statutory purposes of sentencing.

SENTENCING STIPULATIONS

10. Pursuant to CrimLR 32.1(b) of the Local Rules of the United States
District Court for the District of Hawaii and Section 6BI.4 of the Sentencing
Guidelines, the parties stipulate to the following for the purpose of the sentencing
of the defendant in connection with this matter:

a. As of the date of this agreement, it is expected that the
defendant will enter a plea of guilty prior to the commencement of trial, will
truthfully admit his involvement in the offense and related conduct, and will not
engage in conduct that is inconsistent with such acceptance of responsibility. If
all of these events occur, and the defendant’s acceptance of responsibility

continues through the date of sentencing, a downward adjustment of 2 levels for
Case 1:20-cr-00110-JMS Document 35 Filed 11/20/20 Page 8of16 PagelD #: 105

acceptance of responsibility will be appropriate. See U.S.S.G. § 3E1.1(a) and
Application Note 3.

11. The parties agree that notwithstanding the parties’ Agreement herein,
the Court is not bound by any stipulation entered into by the parties but may, with
the aid of the presentence report, determine the facts relevant to sentencing. The
parties understand that the Court’s rejection of any stipulation between the parties
does not constitute a refusal to accept this Agreement since the Court is expressly
not bound by stipulations between the parties.

12. The parties represent that as of the date of this agreement there are no
material facts in dispute.

APPEAL/COLLATERAL REVIEW

13. The defendant is aware that he has the right to appeal his conviction
and the sentence imposed. The defendant knowingly and voluntarily waives the
right to appeal, except as indicated in subparagraph “b” below, his conviction and
any sentence within the Guidelines range as determined by the Court at the time of
sentencing, and any lawful restitution order imposed, or the manner in which the
sentence or restitution order was determined, on any ground whatsoever, in

exchange for the concessions made by the prosecution in this Agreement. The
Case 1:20-cr-00110-JMS Document 35 Filed 11/20/20 Page9of16 PagelD #: 106

defendant understands that this waiver includes the right to assert any and all
legally waivable claims.

a. The defendant also waives the right to challenge his conviction
or sentence or the manner in which it was determined in any collateral attack,
including, but not limited to, a motion brought under Title 28, United States Code,
Section 2255, except that the defendant may make such a challenge (1) as
indicated in subparagraph “b” below, or (2) based on a claim of ineffective
assistance of counsel.

b. If the Court imposes a sentence greater than specified in the
guideline range determined by the Court to be applicable to the defendant, the
defendant retains the right to appeal the portion of his sentence greater than
specified in that guideline range and the manner in which that portion was
determined and to challenge that portion of his sentence in a collateral attack.

c. The prosecution retains its right to appeal the sentence and the
manner in which it was determined on any of the grounds stated in Title 18, United
States Code, Section 3742(b).

FINANCIAL DISCLOSURE
14. In connection with the collection of restitution or other financial

obligations that may be imposed upon him, the defendant agrees as follows:
Case 1:20-cr-00110-JMS Document 35 Filed 11/20/20 Page 10o0f16 PagelD #: 107

a. The defendant agrees to fully disclose all assets in which he has
any interest or over which he exercises control, directly or indirectly, including any
assets held by a spouse, nominee, or third party. The defendant understands that
the United States Probation Office (USPO) will conduct a presentence
investigation that will require the defendant to complete a comprehensive financial
statement. To avoid the requirement of the defendant completing financial
cexnnments for both the USPO and the government, the defendant agrees to
truthfully complete a financial statement provided to the defendant by the United
States Attorney’s Office. The defendant agrees to complete the disclosure
statement and provide it to the USPO within the time frame required by the United
States Probation officer assigned to the defendant’s case. The defendant
understands that the USPO will in turn provide a copy of the completed financial
statement to the United States Attorney’s Office. The defendant agrees to provide
written updates to both the USPO and the United States Attorney’s Office
regarding any material changes in circumstances, which occur prior to sentencing,
within seven days of the event giving rise to the changed circumstances. The
defendant’s failure to timely and accurately complete and sign the financial

statement, and any written update thereto, may, in addition to any other penalty or

10
Case 1:20-cr-00110-JMS Document 35 Filed 11/20/20 Page 11of16 PagelD #: 108

remedy, constitute the defendant’s failure to accept responsibility under U.S.S.G §
3EL.1.

B, The defendant expressly authorizes the United States
Attorney’s Office to obtain his credit report. The defendant agrees to provide
waivers, consents, or releases requested by the United States Attorney’s Office to
access records to verify the financial information, such releases to be valid for a
period extending 90 days after the date of sentencing. The defendant also
authorizes the United States Attorney’s Office to inspect and copy all financial
documents and information held by the USPO.

© Prior to sentencing, the defendant agrees to notify the Financial
Litigation Unit of the U.S. Attorney’s Office before making any transfer of an
interest in property with a value exceeding $1,000 owned directly or indirectly,
individually or jointly, by the defendant, including any interest held or owned
under any name, including trusts, partnerships, and corporations.

IMPOSITION OF SENTENCE
15. The defendant understands that the District Court in imposing

sentence will consider the provisions of the Sentencing Guidelines. The defendant

agrees that there is no promise or guarantee of the applicability or non-applicability

I]
Case 1:20-cr-00110-JMS Document 35 Filed 11/20/20 Page 12o0f16 PagelD #: 109

of any Guideline or any portion thereof, notwithstanding any representations or
predictions from any source.

16. The defendant understands that this Agreement will not be accepted or
rejected by the Court until there has been an opportunity by the Court to consider a
presentence report, unless the Court decides that a presentence report is
unnecessary. The defendant understands that the Court will not accept an
agreement unless the Court determines that the remaining charges adequately
reflect the seriousness of the actual offense behavior and accepting the Agreement
will not undermine the statutory purposes of sentencing.

WAIVER OF TRIAL RIGHTS

17. The defendant understands that by pleading guilty he surrenders
certain rights, including the following:

a. If the defendant persisted in a plea of not guilty to the charges
against him, then he would have the right to a public and speedy trial. The trial
could be either a jury trial or a trial by a judge sitting without a jury. The
defendant has a right to a jury trial. However, in order that the trial be conducted
by the judge sitting without a jury, the defendant, the prosecution, and the judge all

must agree that the trial be conducted by the judge without a jury.

12
Case 1:20-cr-00110-JMS Document 35 Filed 11/20/20 Page 130f16 PagelD #: 110

b. If the trial is a jury trial, the jury would be composed of twelve
laypersons selected at random. The defendant and his attorney would have a say
in who the jurors would be by removing prospective jurors for cause where actual
bias or other disqualification is shown, or without cause by exercising peremptory
challenges. The jury would have to agree unanimously before it could return a
verdict of either guilty or not guilty. The jury would be instructed that the
defendant is presumed innocent, and that it could not convict him unless, after
hearing all the evidence, it was persuaded of his guilt beyond a reasonable doubt.

wi If the trial is held by a judge without a jury, the judge would
find the facts and determine, after hearing all the evidence, whether or not he or
she was persuaded of the defendant’s guilt beyond a reasonable doubt.

d. At a trial, whether by a jury or a judge, the prosecution would
be required to present its witnesses and other evidence against the defendant. The
defendant would be able to confront those prosecution witnesses and his attorney
would be able to cross-examine them. In turn, the defendant could present
witnesses and other evidence on his own behalf. Ifthe witnesses for the defendant
would not appear voluntarily, the defendant could require their attendance through

the subpoena power of the Court.

13
Case 1:20-cr-00110-JMS Document 35 Filed 11/20/20 Page 14o0f16 PagelD#: 111

&, At a trial, the defendant would have a privilege against
self-incrimination so that he could decline to testify, and no inference of guilt
could be drawn from his refusal to testify.

18. The defendant understands that by pleading guilty, he is waiving all of
the rights set forth in the preceding paragraph. The defendant’s attorney has
explained those rights to him, and the consequences of the waiver of those rights.

USE OF PLEA STATEMENTS

19. If, after signing this Agreement, the defendant decides not to plead
guilty as provided herein, or if the defendant pleads guilty but subsequently makes
a motion before the Court to withdraw his guilty plea and the Court grants that
motion, the defendant agrees that any admission of guilt that he makes by signing
this Agreement or that he makes while pleading guilty as set forth in this
Agreement may be used against him in a subsequent trial if the defendant later
proceeds to trial. The defendant voluntarily, knowingly, and intelligently waives
any protection afforded by Rule 11(f) of the Federal Rules of Criminal Procedure
and Rule 410 of the Federal Rules of Evidence regarding the use of statements
made in this Agreement or during the course of pleading guilty when the guilty
plea is later withdrawn. The only exception to this paragraph is where the

defendant fully complies with this Agreement but the Court nonetheless rejects it.

14
Case 1:20-cr-00110-JMS Document 35 Filed 11/20/20 Page 15o0f16 PagelD #: 112

Under those circumstances, the United States may not use those statements of the
defendant for any purpose.

20. The defendant understands that the prosecution will apprise the Court
and the United States Probation Office of the nature, scope and extent of the
defendant’s conduct regarding the charges against him, related matters, and any
matters in aggravation or mitigation relevant to the issues involved in sentencing.

21. The defendant and his attorney acknowledge that, apart from any
written proffer agreements, if applicable, no threats, promises, agreements or
conditions have been entered into by the parties other than those set forth in this
Agreement, to induce the defendant to plead guilty. Apart from any written
proffer agreements, if applicable, this Agreement supersedes all prior promises,
agreements or conditions between the parties.

22. To become effective, this Agreement must be signed by all signatories
listed below.
if
//

//
/

HI

Is
Case 1:20-cr-00110-JMS Document 35 Filed 11/20/20 Page 16o0f16 PagelD #: 113

23. Should the Court refuse to accept this Agreement, it is null and void
and neither party shall be bound thereto.

DATED: Honolulu, Hawaii, \\| \lolzoe

 

AGREED:

KENJI M. PRICE
United States Attorney
District of Hawaii

 

UMD y-

MICAH SMITH MELINDA YAMAGA
Deputy Chief, Criminal Division Attorney for Defendant

 

(tr A- Cy: Mypnhergs fadiberte

MARK A. INCIONG > MOAHENGI PAKILEATA
Assistant U.S. Attorney Defendant

 

 

16
